Citation Nr: 0512319	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-35 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions of August 1977 and March 1978 which denied 
service connection for hearing loss.

2.  Entitlement to an effective date earlier than February 
18, 2003 for the grant of a compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who had active service from May 
1974 to May 1977.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

At the outset, there are noteworthy procedural matters.  In 
May 2003 the RO denied service connection for right ear 
hearing loss.  The veteran filed a notice of disagreement 
(NOD) with this decision in July 2003, and in August 2003 the 
RO issued a statement of the case (SOC).  In December 2003 
the veteran perfected his appeal by the submission of a 
substantive appeal.  However, in April 2004 he withdrew the 
appeal by advising that his claim as to the right ear 
pertained to tinnitus rather than hearing loss.  See VA Form 
21-4138.  

Also, in July 2003 the veteran also filed a NOD as to the 
effective date assigned for the grant of service connection 
and a compensable rating for tinnitus (apparently based as a 
claim of clear and unmistakable error (CUE) in a previous 
rating decision denying service connection for tinnitus).  
Notably, there was no rating decision prior to February 2003 
denying service connection for tinnitus.  Regardless, after 
the issuance of a SOC in this matter, the veteran limited his 
substantive appeal to the matter of the effective date for 
compensation for left ear hearing loss.  As the veteran did 
not perfect the appeal regarding the effective date for 
service connection and compensation for tinnitus, that matter 
is not before the Board.  


FINDINGS OF FACT

1.  Unappealed rating decisions in August 1977 and March 1978 
disallowed the veteran's claim seeking service connection for 
hearing loss because he had failed to report for scheduled VA 
examinations.

2.  At the time of the August 1977 and March 1978 rating 
decisions, evidence of record (service medical records) 
showed that a left ear hearing loss pre-existed service, but 
clearly was aggravated therein.

3.  The veteran's petition seeking to reopen a claim of 
service connection for hearing loss was received by VA on 
February 18, 2003; the veteran first reported for a VA 
examination to assess his hearing loss disability in April 
2003.


CONCLUSIONS OF LAW

1.  The August 1977 and March 1978 rating decisions were 
clearly and unmistakably erroneous in failing to award 
service connection for hearing loss.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.105(a) (2004).

2.  An effective date prior to February 18, 2003 for the 
award of compensation for left ear hearing loss is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 U.S.C.A. 
§§ 3.329, 3.655, 4.85 (1977); 38 C.F.R. §§ 3.157, 3.400(q)(r) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  However, the United 
States Court of Appeals for Veterans Claims (Court) held in 
Livesay v. Principi, 15 Vet. App. 165 (2001) that the VCAA 
does not apply to CUE claims such as the instant one, because 
the dispute is over the application of the law, and not the 
facts found.  Significantly, the veteran has been provided 
adequate notice (the controlling law and the basis for the 
determination) in the August 2004 SOC, and has had ample 
opportunity to respond.

Regarding the claim for an earlier effective date for 
compensation for left ear hearing loss, VCAA notice on this 
"downstream" issue was properly provided (VAOPGCPREC 8-2003 
(Dec. 22, 2003)) in a May 2004 SOC.  Everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  Additionally, the SOC, at page six, advised the 
veteran to "provide any evidence in [his] possession that 
pertains" to his claim.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  As the determination is based 
essentially on the evidence of record, the VCAA mandated 
"duty to assist" is not implicated.

Factual Basis

Service medical records reflected that on examination for 
enlistment the veteran had elevated puretone thresholds in 
the left ear (sufficient to establish hearing loss disability 
under 38 C.F.R. § 3.385).  Defective hearing (not considered 
disabling) was diagnosed.  The veteran was placed in a 
hearing conservation program and placed on physical profile 
due to hearing loss.  On the veteran's service separation 
examination, left ear puretone thresholds were elevated to a 
greater degree.  Anacusis, left ear, was diagnosed.   

The veteran filed a claim seeking service connection for 
hearing loss in June 1977.  A VA audiological evaluation was 
scheduled for July 1977; the veteran failed to report.  An 
August 1977 rating decision disallowed service connection for 
hearing loss because he did not report for the scheduled VA 
examination.  In February 1978 the veteran informed VA that 
he was unable to attend the scheduled examination, and 
requested that it be rescheduled.  The examination was 
rescheduled for March 1978; the veteran again failed to 
report.  A March 1978 rating decision again disallowed the 
veteran's claim, noting that he did not report for a 
scheduled VA examination.  The veteran did not appeal either 
the August 1977 or March 1978 rating decision, and both 
became final.  38 U.S.C.A. § 7105.

On February 18, 2003, the veteran gain submitted a claim 
seeking service connection for hearing loss.  He was 
scheduled for an April 2003 audiological evaluation.  He 
appeared, and audiometry showed left ear anacusis (total 
deafness). 

Laws and Regulations/Analysis

CUE in the August 1977 and March 1978 Rating Decisions

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  The Court has held that for 
there to be a valid claim of CUE either the correct facts, as 
they were known at that time, were not before the adjudicator 
or the legal provisions effective at that time were 
improperly applied; a mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
that VA committed error during the adjudication process.  See 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  

The critical facts known at the time of the August 1977 and 
March 1978 rating decisions are fairly straightforward, and 
are not in dispute.  The evidence then (as now) showed that 
the veteran had substantially elevated puretone thresholds in 
the left ear on service entrance (ranging from 60 to 70 
decibels), and that on service separation examination left 
ear anacusis (dead ear or total deafness) was diagnosed.  In 
other words, the evidence clearly showed that a left ear 
hearing loss pre-existed service, and was aggravated therein. 

The veteran filed his initial claim seeking service 
connection for hearing loss in June 1977.  Both the August 
1977 and the March 1978 rating decisions disallowed service 
connection for hearing loss because the veteran failed to 
report for VA examinations to assess his hearing loss 
disability.  The question before the Board now is the 
propriety of the disallowances.  The version of 38 C.F.R. 
§ 3.655 in effect in 1977 and 1978 did not include the 
language in the current 3.655(b) which states that when the 
veteran fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
will be decided on the record.  The 1977 and 1978 versions of 
§ 3.655 pertained only to ongoing awards (the regulation 
spoke of discontinuance of an award).  Likewise, the version 
of 38 C.F.R. § 3.158 (b) (abandoned claims) existing in 1977 
and 1978 pertained to ongoing awards, as it spoke of payments 
being discontinued upon failure to report for examination.  
There was no specific statute or regulation authorizing the 
denial of an original compensation claim based solely on a 
failure to report for examination, or to find an original 
claim abandoned based solely on a failure to report for 
examination.  Consequently, the proper procedure in August 
1977 and March 1978 should have been to make the 
determination based on the evidence of record.  

As noted above, the record in 1977 and in 1978 clearly showed 
that the veteran's pre-existing left ear hearing loss 
increased in severity during service.  Indeed, the ultimate 
grant of service connection for left ear hearing loss was 
based on the service medical records (a report of examination 
in 2003 does not have much probative value in deciding 
whether hearing loss increased in severity during service 
that ended in 1977).  As there was no legal authority then 
existing for a denial of the claim merely on the failure to 
report for examination, and as the evidence then indisputably 
showed that the veteran's hearing loss had increased in 
severity during service, the Board finds that the August 1977 
and March 1978 rating decisions erred in disallowing service 
connection for hearing loss of the left ear, and that the 
result would have been manifestly different but for that 
error.  See Fugo v. Brown, 6 Vet. App. 40, 44(1993).  

As the veteran's claim seeking service connection for hearing 
loss was filed within a year of his separation from service, 
he is entitled to a grant of service connection for left ear 
hearing loss from the day following the date of his service 
separation.

An Effective Date Earlier than February 18, 2003 for the 
Award of Compensation for Left Ear Hearing Loss

The veteran seeks compensation for left ear hearing loss from 
the date of his separation from service, arguing that the 
disability has been shown continuously since then.  In 1977 
and 1978, as now, the criteria for rating hearing loss 
disability required that ratings for hearing loss disability 
be based on authorized audiometry (audiometry was then also 
conducted at ROs).  38 C.F.R. § 4.85 (1977, 1978).  There was 
also a regulation requiring a veteran seeking compensation to 
report for examination when asked to do so.  38 C.F.R. 
§ 3.329 (1977, 1978).  If compensation was awarded, and the 
veteran failed to report for a scheduled examination, 
discontinuance of the running award was mandated.  38 C.F.R. 
§ 3.655 (1977, 1978).  

The effective date of an award of compensation is the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. §  3.400.  Here, because 
regulation has consistently required that the rating (and an 
award of compensation for) hearing loss disability must be 
based on official audiometry, the veteran's entitlement to 
receive compensation for left ear hearing loss did not arise 
until he presented himself for VA examination in April 2003 
(the first official audiometry).  Consequently, there is no 
legal basis for an award of compensation for left ear hearing 
loss prior to the February 18, 2003 date that has been 
assigned.  Notably, the veteran's appearance for a VA 
examination was a factor he controlled. The law and not the 
evidence is dispositive, the appeal must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The rating decisions in August 1977 and March 1978 are 
reversed based on CUE to the extent that they denied service 
connection for left ear hearing loss; service connection for 
left ear hearing loss is granted from the day following the 
date of the veteran's discharge from service.

An effective date earlier than February 18, 2003 for the 
grant of compensation for left ear hearing loss is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	                 Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


